Citation Nr: 1026728	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for retrocalcaneal 
bursitis of the left foot.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 18, 1977 to June 2, 
1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2006 rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in December 2009 when 
the Board remanded for further development.  After completing the 
requested development to the extent possible, a April 2010 
supplemental statement of the case continued to deny the claims, 
which were then returned to the Board for further appellate 
consideration.  The Board finds that there has been substantial 
compliance with its December 2009 remand.  Therefore, the Board 
will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Service connection for left foot retrocalcaneal bursitis and 
a right foot disability was denied in an unappealed February 2002 
decision.  

3.  Evidence submitted since the February 2002 rating action when 
considered by itself or in connection with the evidence 
previously assembled, does not relate to an unestablished fact 
necessary to reopen the claims for service connection for left 
foot retrocalcaneal bursitis and a right foot disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
previously denied claim of service connection for left foot 
retrocalcaneal bursitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received to reopen the 
previously denied claim of service connection for a right foot 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2006, prior to the 
date of the issuance of the appealed August 2006 rating decision.  
The Board further notes that this letter notified the Veteran 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the Veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also 
notified of this criteria in the June 2006 letter.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran. The Board notes that the Veteran has not been afforded a 
VA examination to determine the nature and etiology of the 
claimed disorders affecting her feet; however, a VA examination 
or opinion is deemed necessary only if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(b) establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability or 
symptoms may be associated with the Veteran's service or other 
service- connected disability, and (d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
the requirement to examine the Veteran is not triggered as the 
evidence of record does not meet these initial evidentiary 
thresholds.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria - New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Furthermore, for purposes of the new and material analysis, the 
credibility of the evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Left Foot Retrocalcaneal Bursitis

In a February 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for left foot 
retrocalcaneal bursitis.  In that decision, the RO noted that the 
Veteran denied having any foot problems on her March 1977 
entrance examination.  The Veteran was seen in the Podiatry 
Clinic in May 1977 for complaints of a painful left foot and 
ankle, and at the time of that evaluation the Veteran admitted 
that she had experienced occasional minimal pain in her left 
ankle and foot for several months prior to enlistment.  It was 
further reported that the Veteran had complained of pain and 
slight swelling since beginning basic training, and that her foot 
pain was irritated by marching, prolonged standing, and sometimes 
running.  Upon examination there was full range of motion of both 
the left ankle and foot, some tenderness with minimal swelling 
over the left calcaneal area, and some pitting edema of the left 
leg.  Due to severe pain the Veteran was admitted to the 
intermediate care facility where she was placed on bed rest and 
despite medication did not improve.  The Veteran was given a 
existed prior to service (EPTS) discharge with a diagnosis of 
left foot retrocalcaneal bursitis.  It was noted that her 
condition had preexisted her entry to service and was not 
aggravated by service beyond the normal progression of the 
disease.  Although notified of that action, the Veteran did not 
file a timely appeal and that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In March and May 2006, the Veteran requested that her claim for 
service connection for left foot retrocalcaneal bursitis be 
reopened.  The Veteran did not submit any additional evidence 
since the February 2002 rating decision with her claim, but in 
December 2009 the Board remanded the claim in order to obtain 
Social Security Administration (SSA) records and additional 
treatment records for the Veteran's claimed feet disorders.  SSA 
records from February 1980 through August 2003 revealed that the 
Veteran was receiving disability benefits related to 
psychological disorders and contained no additional evidence of 
the Veteran's left foot retrocalcaneal bursitis and its relation 
to her military service.  

While the evidence submitted since the February 2002 rating 
decision is new, the Board finds that such evidence is not 
material to the Veteran's claim for left foot retrocalcaneal 
bursitis.  As stated above, material evidence is evidence which, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  In this case, service connection was denied because it 
was shown that the Veteran's condition preexisted service and was 
not aggravated by military service.  As the evidence submitted 
since the February 2002 rating decision does not relate to the 
claim regarding the Veteran's left foot retrocalcaneal bursitis, 
there has been no evidence submitted related to any aggravation 
or development of the left foot retrocalcaneal bursitis during 
the Veteran's service, other than the contentions of the Veteran, 
which had previously considered.  Therefore as this evidence is 
not related to an unestablished fact necessary to substantiate 
the claim, and is not found to be material, the Veteran's request 
to reopen this claim must be denied.  

Right Foot Condition

In a February 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right foot 
disability.  In that decision, the RO noted that the Veteran 
denied having any foot problems on her March 1977 entrance 
examination.  The RO further reported that the Veteran was seen 
in service for complaints of left foot condition; however, 
service treatment records were absent any complaints or treatment 
for her right foot.  Although notified of that action, the 
Veteran did not file a timely appeal and that decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In March and May 2006, the Veteran requested that her claim for 
service connection for a right foot disability be reopened.  The 
Veteran did not submit any additional evidence with her claim 
since the February 2002 rating decision, but in December 2009 the 
Board remanded the claim in order to obtain Social Security 
Administration (SSA) records and additional treatment records for 
the Veteran's claimed feet disorders.  SSA records from February 
1980 through August 2003 revealed that the Veteran was receiving 
disability benefits related to psychological disorders and 
contained no evidence of the Veteran's claimed right foot 
disability.  

While the evidence submitted since the February 2002 rating 
decision is new, the Board finds that such evidence is not 
material to the Veteran's claim for a right foot disability.  As 
stated above, material evidence is evidence which, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In this 
case, service connection was denied because there was no finding 
in-service of any right foot disability, complaint, or treatment.  
As the evidence submitted since the February 2002 rating decision 
does not relate to the Veteran's claim regarding a right foot 
disability, there has been no evidence submitted related to a 
right foot injury or disability during the Veteran's service, 
other than the redundant assertions by the Veteran.  Therefore as 
this evidence is not related to an unestablished fact necessary 
to substantiate the claim, and is not found to be material, the 
Veteran's request to reopen this claim must be denied.


ORDER

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection for 
left foot retrocalcaneal bursitis is denied.

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection for 
a right foot disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


